Citation Nr: 0831497	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
August 28, 2000 and 20 percent from February 25, 2008 for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned a 10 percent rating 
for residuals of a left ankle fracture, effective August 28, 
2000.  The veteran's claim was remanded by the Board in March 
2005 and January 2008 for further development by the Appeals 
Management Center (AMC).  The AMC increased the rating to 20 
percent, effective February 25, 2008. 


FINDING OF FACT

The veteran's service-connected residuals of a left ankle 
fracture are manifested by limitation of range of motion and 
a disability picture that more nearly approximates that of a 
marked functional loss due to pain.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected residuals of a left ankle fracture have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" have been considered in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The service-connected right ankle disability is currently 
rated under the provisions of Diagnostic Code 5271.  Under DC 
5271, limited motion of the ankle warrants a 10 percent 
rating when moderate, and a 20 percent rating when marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  A rating of 
20 percent is the highest rating assignable under Diagnostic 
Code 5271.  Normal ankle joint motion is from 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).  

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected right ankle 
disability.

The veteran underwent a VA examination in February 2001.  The 
VA examiner noted the left ankle's history of reduced range 
of motion, swelling, limp, and pain.  The range of motion 
examination revealed that the veteran lacks 10 degrees of 
full extension bringing the ankle up to the 90 degree 
position.  He could plantar flex 20 degrees from this 
position.  He had 20 degrees of inversion and 10 degrees of 
eversion.  At the time of the examination, there was no 
swelling and no gross deformity.

The record contains private treatment records regarding the 
veteran's left ankle.  April 2001 correspondence from Dr. 
Kohen states that the veteran has trouble pushing the gas 
pedal in the car, and it is hard for him to walk around the 
block.

A second VA examination of the left ankle in January 2003 
showed a limited range of motion.  Actively, the veteran 
could only dorsiflex into 5 degrees of plantar flexion and 
then proceed from an arc of 5-45 degrees of motion that is 
relatively pain free.  The VA examiner was able to dorsiflex 
the ankle passively to neutral before the veteran was in 
excruciating pain; and plantar flexion was 50 degrees.  At 
the July 2003 RO hearing, the veteran testified that there 
was swelling during the January 2003 examination and the 
examiner had to catch him when he was asked to walk forward 
without his cane.  This is not reflected in the examination 
report.

VA treatment records show that a brace was requested for the 
veteran's left ankle in September 2003 because of it's 
history of giving out.

The veteran underwent another VA examination in February 
2008.  The VA examiner noted that the veteran cannot stand in 
place longer than five minutes due to worsening pain in the 
left ankle.  His ankle brace helps reduce instability but the 
ankle still gives way multiple times per day.  He walks with 
a cane and cannot walk longer than 15 minutes.  His 
dorsiflexion was limited to 5 degrees with pain and plantar 
flexion was 35 degrees with pain.

The Board finds that a 20 percent rating is assignable for 
the entire period because the veteran has exhibited a marked 
limitation of range of motion of the left ankle.  This rating 
takes into account the veteran's complaints of pain and 
functional limitations and is the highest rating available 
under Diagnostic Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Other potentially applicable diagnostic codes include DCs 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent evidence 
that the veteran has been diagnosed with any of these 
conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 
5274 cannot serve a basis for an increased rating in this 
case.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's July 2003 notice letter described the evidence 
necessary for assignment of a higher disability evaluation, 
and met all of the requirements noted above; including 
informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notice was given after the 
initial adjudication but the timing did not prejudice the 
veteran because he successfully filed an appeal.  The veteran 
was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in February 2008.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the 10 percent initial evaluation 
assigned to the residuals of his left ankle fracture.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations.


ORDER

An initial rating of 20 percent, and no higher, effective 
August 28, 2000, for residuals of a left ankle fracture is 
granted, subject to the regulations governing the award of VA 
monetary benefits.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


